Citation Nr: 0839962	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD) has been submitted.

2.  Entitlement to service connection for a lymph gland 
disorder, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, prepared for the RO in Detroit, Michigan.  
The veteran attended a hearing before the undersigned 
Veterans Law Judge in July 2008.  The appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


REMAND

The veteran's claim for service connection for PTSD was 
originally denied in September 1998, apparently because he 
had not provided sufficient evidence of an in-service 
stressor.  He filed to reopen the claim in June 2004.  
Unfortunately, he has not received any notice regarding new 
and material evidence, as required under Kent v. Nicholson, 
20 Vet. App. 1 (2006).  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Remand is necessary so that such notice can be 
provided.

At his July 2008 hearing, the veteran reported that he 
receives regular treatment at the Detroit VA medical center.  
Some records were obtained from Detroit, but these are only 
from February 2007 to February 2008.  As the other records in 
the file are dated February 2006 at the latest, and as the 
veteran indicated at his hearing that he is receiving 
treatment on a monthly basis, another attempt to obtain more 
complete records must be obtained.

In addition, it does not appear that the veteran has been 
afforded a VA examination for his claim for service 
connection for a lymph gland disorder, despite the fact that 
he has provided evidence that the disorder existed in 
service.  Specifically, this evidence is a December 1970 
letter to his family from a member of Congress which states 
that the veteran was put on quarters for one month due to an 
infection of the lymph glands.  An examination must be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance Act 
of 2000 notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided to the 
veteran, including proper notice under Kent v. 
Nicholson.  The notice should explain why the 
veteran's claim for service connection for PTSD 
was previously denied, explain the evidence and 
information that is necessary to reopen the 
claim, and notify the veteran of the evidence 
and information that is necessary to establish 
entitlement to the underlying claim for the 
benefit that is being sought.

2.  The veteran's complete VA treatment records 
from the Detroit VA medical center should be 
associated with the claims file.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.

3.  When the above development is completed, 
schedule the veteran for a VA examination for 
his lymph gland disorder.  The entire claims 
file must be made available to the VA examiner.  
Pertinent documents should be reviewed.  The 
examiner should conduct a complete history and 
physical.  The examiner should state whether 
the veteran's lymph gland disorder is at least 
as likely as not (a) related to exposure to 
herbicides and (b) related to his in service 
lymph gland disorder.

The term "at least as likely as not" does not 
mean "within the realm of medical possibility." 
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of causation as it is to find 
against causation.

4.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the 
case should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

